DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 03 April 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claims 1 and 14, a resistive random access memory and a method for manufacturing a resistive random access memory, comprising: a substrate, wherein the substrate comprises an array region and a peripheral region;  5a plurality of memory cells located on the substrate and in the array region; a gap-filling dielectric layer located in the array region and covering the memory cells; a buffer layer covering the gap-filling dielectric layer, wherein the buffer layer is only located in the array region, and a material of the buffer layer is different 10from a material of the gap-filling dielectric layer; a first low-k dielectric layer only located in the peripheral region, wherein a material of the first low-k dielectric layer is different from the material of the buffer layer, a dielectric constant of the first low-k dielectric layer is less than 3, and a top surface of the first low-k dielectric layer is coplanar with a top surface of the buffer 15layer; and a first conductive plug passing through the buffer layer and the gap-filling dielectric layer, wherein the first conductive plug is in contact with one of the memory cells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. US 2021/0066594 teach an array region and a peripheral region, wherein the peripheral region includes a first low-k dielectric layer with a dielectric constant of less than 3; wherein the array region includes memory cells and a dielectric layer covering and filling the space between the memory cells, wherein the material of the dielectric layer is different from that of the first low-k dielectric layer. 


.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        1/13/2022